Citation Nr: 9918257	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue claimed as secondary to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
December 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal. 

The case was previously before the Board in January 1998, at 
which time it was Remanded to clarify whether the veteran 
suffered from a type of cancer which, by virtue of presumed 
exposure to herbicides, would entitle him to service 
connection on a presumptive basis.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam War era.

2.  The veteran has been diagnosed with squamous cell 
carcinoma of the tongue, and such has been found in two lymph 
nodes.

3.  The veteran has not been diagnosed with any form of a 
respiratory cancer or soft-tissue sarcoma.

4.  The veteran has been service-connected for a laceration 
scar of the left vertex of the skull and residuals of 
fractures of the mandible in the area of tooth number 22 with 
involvement of the inferior alveolar artery and nerve and 
right neck condyle as a result of an October 1966 automobile 
accident.

5.  The veteran has presented no competent medical evidence 
establishing a causal nexus between squamous cell carcinoma 
of the tongue and exposure to Agent Orange, or to any 
service-connected disability.  The veteran has presented no 
competent medical evidence establishing that any service-
connected disability has aggravated his squamous cell 
carcinoma of the tongue.

CONCLUSION OF LAW

The claim of entitlement to service connection for squamous 
cell carcinoma of the tongue claimed as secondary to exposure 
to Agent Orange is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Certain diseases manifest to a degree of 10 percent 
within one year after separation from service may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under VA case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997). 

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. § 
3.309(e), shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
Essentially, service connection may be presumed for residuals 
of exposure to Agent Orange by showing two elements.  First, 
a veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.307(a)(6).  Secondly, the veteran must be diagnosed with 
one of the following diseases within certain specified 
periods:

-chloracne or other acneform disease consistent with 
chloracne
-Hodgkin's disease
-multiple myeloma
-non-Hodgkin's lymphoma
-acute and subacute peripheral neuropathy
-porphyria cutanea tarda 
-prostate cancer
-respiratory cancers (cancer of the lung, bronchus, 
larynx, or 
trachea)
-soft-tissue sarcoma (which includes the following:)  
	Adult fibrosarcoma
	Dermatofibrosarcoma protuberans
	Malignant fibrous histiocytoma
	Liposarcoma
	Leiomyosarcoma
	Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma)
	Rhabdomyosarcoma
	Ectomesenchymoma
	Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma)
	Proliferating (systemic) angioendotheliomatosis
	Malignant glomus tumor
	Malignant hemangiopericytoma
	Synovial sarcoma (malignant synovioma)
	Malignant giant cell tumor of tendon sheath
	Malignant schwannoma, including malignant 
schwannoma with 		rhabdomyoblastic 
differentiation (malignant Triton tumor), 	
	glandular and epithelioid malignant schwannomas
	Malignant mesenchymoma
	Malignant granular cell tumor
	Alveolar soft part sarcoma
	Epithelioid sarcoma
	Clear cell sarcoma of tendons and aponeuroses
	Extraskeletal Ewing's sarcoma
	Congenital and infantile fibrosarcoma
	Malignant ganglioneuroma

38 C.F.R. §§ 3.307 (6), 3.309 (e).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1116, 1113(b) (West 1991).

In its prior remand of January 1998, The Board notes that it 
erroneously implied that the appellant was entitled to a 
presumption of exposure to Agent Orange regardless of whether 
entitlement to service connection was being sought on the 
basis of the § 1155/§ 3.309(e) approach or the Combee 
approach.  In light of subsequent judicial guidance in 
McCartt v. West, 12 Vet. App. 164 (1999), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "Court") instructed that affording the 
presumption in the Combee context is in error.  In view of 
the plain language of 38 U.S.C. § 1116(a)(3) and 38 C.F.R. 
§ 3.307(a)(6)(iii), the Court held that neither the statutory 
nor the regulatory presumption will satisfy the incurrence 
element of a well-grounded claim where the veteran has not 
developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e).  (In other words, both 
service in the Republic of Vietnam during the designated time 
period and the establishment of one of the listed diseases is 
required in order to establish entitlement to the in-service 
presumption of exposure to an herbicide agent.)  Thus, if the 
other elements of a well-grounded claim are found, it will be 
necessary to evaluate whether the appellant has submitted 
evidence of exposure to Agent Orange during service.

The veteran's DD 214 relates that the veteran had active 
service from August 1962 to December 1966, and that he served 
in the Republic of Vietnam.  It is unclear how long he spent 
in the Republic of Vietnam, but the veteran meets the initial 
threshold of requisite service.  See generally, 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

Private medical records reveal that the veteran underwent 
surgery in March 1995 at St. Anthony Medical Center in Crown 
Point, Indiana as a result of a preoperative diagnosis of 
squamous cell carcinoma of the tongue.  A pathology report 
obtained shortly following that surgery found that the 
veteran had Grade 1 squamous cell carcinoma of the tongue, 
and that of the 24 lymph nodes that were then removed, two 
exhibited metastatic, well differentiated squamous cell 
carcinoma.  A Discharge Summary from that hospital notes that 
the veteran had a history of ethanol and tobacco use, and 
that he was discharged from the hospital in April 1995.  No 
mention of Agent Orange exposure was recorded in the history 
portion of that report.

As a result of this current claim the veteran was afforded an 
Agent Orange VA examination in February 1996.  The veteran 
informed the examiner that while he was not directly sprayed 
during his tenure in the Republic of Vietnam, he did serve in 
an area that had recently been sprayed.  In addition, he 
informed the examiner that he drank water from streams that 
were probably contaminated.  More recently, the examiner 
noted the veteran's diagnosis of cancer and current physical 
manifestations as a result of the surgery.  It was noted that 
about two-thirds of the tongue was removed, as was the left 
jugular vein and lymph nodes.  It was also noted that as a 
result of the cancer surgery, the veteran could not abduct 
his left shoulder.  The veteran was also provided a mouth and 
throat examination at the same time, and the resulting report 
essentially reflected the veteran's current symptoms and his 
previous year's diagnosis of squamous cell carcinoma of the 
tongue.  An etiology of the veteran's squamous cell carcinoma 
of the tongue was not provided in either VA examination 
report.

The record does not reveal that the veteran developed 
squamous cell carcinoma of the tongue (or of the lymph nodes) 
in service or within one year thereafter.  Hence, service 
connection cannot be presumed under 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  In any event, however, 
it is the veteran's central contention that he has cancer of 
the tongue (and as a result of metastasis, lymph nodes) as a 
result of exposure to Agent Orange.

The veteran has been diagnosed with squamous cell carcinoma 
of the tongue.  However, the evidence acquired during the 
pendency of this claim does not reflect that the veteran has 
been diagnosed with any form of cancer that is presumed 
service-connected as a result of exposure to Agent Orange.  
In this regard, the Board emphasizes that squamous cell 
carcinoma is not on the list of cancers that are presumed 
service-connected as a result of Agent Orange exposure.  It 
is neither a respiratory cancer, as defined by the 
controlling regulation (cancer of the lung, bronchus, larynx, 
or trachea) nor a soft-tissue sarcoma.  Most recently and 
pursuant to the Board's January 1998 remand, VA medical 
experts have unequivocally noted that the veteran was not 
diagnosed with a soft-tissue sarcoma.  The theories advanced 
by the veteran are thus shown to be flawed because they are 
predicated on his diagnosis being a soft tissue sarcoma.  
Furthermore, the Board considers the objectives of the remand 
to have been completely satisfied without any prejudice to 
the veteran.  Stegall v. West, 11 Vet. App. 268 (1998). 

Further review of the claims file does not reflect that a 
competent medical authority has related the veteran's 
squamous cell carcinoma to Agent Orange exposure.  Neither a 
VA examiner nor the veteran's private physician have provided 
such a relationship.  The only documented linkage between any 
post-service squamous cell carcinoma and the veteran's 
claimed exposure to Agent Orange are the veteran's and his 
representative's statements.  However, as laypersons, neither 
the veteran nor his representative are competent to provide a 
medical opinion, such as an opinion on medical causation, no 
matter how well intentioned.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

In the alternative, the veteran's representative has argued 
in a Statement of Representative dated in July 1997 that the 
veteran's squamous cell carcinoma of the tongue is a result 
of residuals from an in-service automobile accident.  The 
Board is cognizant that a November 1995 rating decision 
granted service connection for a laceration scar of the left 
vertex of the skull and residuals of fractures of the 
mandible in the area of tooth number 22 with involvement of 
the inferior alveolar artery and nerve and right neck condyle 
as a result of an October 1966 automobile accident.  However, 
competent medical evidence has not been affiliated with the 
claims file to show that any of these residuals from the 
automobile accident caused or resulted in the current 
diagnosis of squamous cell carcinoma of the tongue.  Id.

Likewise, the veteran's representative argued in the Informal 
Hearing Presentation dated in November 1997 that service 
connection is warranted when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, citing Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  As above, however, there is absolutely 
no competent medical evidence that would reflect that the 
veteran's service-connected residuals of his in-service 
automobile accident have in any way aggravated his non-
service-connected squamous cell carcinoma of the tongue, the 
representative's assertions notwithstanding.  See Espiritu, 2 
Vet. App. at 494-495 (1992).

Because the veteran has not been diagnosed with a disorder 
for which the applicable presumptions would apply, and 
because of the lack of a evidence of a nexus between the 
claimed disorder and the veteran's service, this claim is not 
well grounded, that is plausible, and must be denied on this 
basis.  In the absence of acceptable evidence of nexus to 
service, the Board finds it unnecessary to reach the question 
as to whether the veteran has submitted evidence of exposure 
to Agent Orange during service.  

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO.  The Board has, therefore, considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of 
his failure to meet his initial obligation in the 
adjudication process by not submitting adequate evidence and 
because the outcome would be the same whether the claim was 
treated as not well grounded or adjudicated on the merits, 
the Board concludes that he has not been prejudiced by this 
approach.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996); 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).  


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the tongue claimed as secondary to exposure to Agent 
Orange is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

